UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7223


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BROOKS JAMES TERRELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:99-cr-00610-HMH)


Submitted:    October 23, 2008            Decided:   November 17, 2008


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brooks James Terrell, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Brooks    James     Terrell       appeals    the   district     court’s

order    denying    his   18    U.S.C.       § 3582(c)      (2006)     motion   for

reduction of sentence. *       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         United States v. Terrell, No. 7:99-cr-

00610-HMH (D.S.C. June 19, 2007).                We further deny Terrell’s

motion   for   appointment     of   counsel.           We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




     *
      Terrell filed a notice of appeal outside of the appeal
period, and we remanded to the district court to determine
whether Terrell demonstrated excusable neglect or good cause
warranting an extension of the appeal period. See United States
v. Terrell, 266 F. App’x 225 (4th Cir. Jan. 4, 2008) (No. 07-
7223).   The district court found Terrell demonstrated excusable
neglect or good cause; accordingly, we review the appeal on the
merits.


                                         2